Citation Nr: 0215040	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  97-31 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to 
include as due to undiagnosed illness.

2.  Entitlement to service connection for multiple swollen 
joints, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active duty for training from November 1978 
to March 1979 and served on active duty from January to May 
1991.  He served in the Southwest Asia theater of operations 
during the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision of the 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claims for service connection for chronic fatigue 
and for multiple swollen joints.  When this case was before 
the Board in March 2000, it was remanded for additional 
development of the record.  As the requested actions have 
been accomplished, the case is again before the Board for 
appellate consideration.  

The Board notes that additional issues were also the subject 
of the March 2000 decision.  Initially, the Board points out 
that service connection for headaches was denied on the basis 
that the claim was not well grounded.  Recently enacted 
legislation revised the standard for processing claims for 
Department of Veterans Affairs (VA) benefits.  See Veterans 
Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  In addition, the VCAA provides 
that, in cases where claimants have a prior claim denied as 
not well grounded, they have two years from the date of the 
enactment of the VCAA to request re-adjudication of their 
claim under subsection 7(b) of the VCAA.  

In addition, by rating decision dated in March 2002, the RO 
granted service connection for contact dermatitis of the 
hands with alopecia areata, memory loss and inability to 
concentrate due to undiagnosed illness and gastrointestinal 
disability, manifested by nausea and vomiting, due to 
undiagnosed illness.  Accordingly, this decision will be 
limited to the issues noted on the cover page.


FINDINGS OF FACT

1.  The veteran had service in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  Chronic fatigue was not shown on the most recent VA 
examination.

3.  Any joint complaints in service were acute and transitory 
and resolved without residual disability.

4.  There is no competent medical evidence demonstrating that 
the veteran currently has an undiagnosed illness manifested 
by joint pain.


CONCLUSIONS OF LAW

1.  Chronic fatigue, to include as due to undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117 (West Supp. 2002); Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (Dec. 27, 2001); 66 Fed. Reg. 56,614-
15. (Nov. 9, 2001) (to be codified at 38 C.F.R. § 
3.317(a)(1)(i)); 38 C.F.R. §§ 3.303, 3.317 (2001).  

2.  Chronic disability manifested by multiple swollen joints, 
to include as due to undiagnosed illness, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117 
(West Supp. 2002); Veterans Education and Benefits Expansion 
Act of 2001, Public Law 107-103, 115 Stat. 976 (Dec. 27, 
2001); 66 Fed. Reg. 56,614-15. (Nov. 9, 2001) (to be codified 
at 38 C.F.R. § 3.317(a)(1)(i)); 38 C.F.R. §§ 3.303(b), 3.317 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA has eliminated the well-grounded claim requirement, 
has expanded the duty of VA to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions, a statement of the case, 
supplemental statements of the case, and VA letters apprised 
the veteran of the reasons and bases for the VA decision, the 
law applicable in adjudicating the appeal, and the 
information and evidence necessary to substantiate the claim.  
In this regard, the Board notes that by letter dated in May 
2000, the RO requested that the veteran provide information 
concerning medical treatment he had received since his 
discharge from service.  He was provided a supplemental 
statement of the case in March 2002 that advised him of the 
specific provisions of the VCAA as well as the information 
and evidence needed to substantiate the claim, and what 
assistance the VA would provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The correspondence reflects that 
the veteran's representative received a copy.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the VA's duty 
to notify the veteran has been met.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Additionally, the record 
contains VA clinical opinions as to the presence of the 
disabilities at issue.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Except as provided in 38 C.F.R. § 3.317(c), VA shall pay 
compensation in accordance with Chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 38 C.F.R. 
§ 3.317(b), provided that such disability:  (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (as in effect 
prior to March 1, 2002); 38 C.F.R. § 3.317(a)(1)(i) and (ii).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

A chronic disability resulting from an undiagnosed illness as 
referenced in 38 C.F.R. § 3.317 shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(4).

A disability referenced in 38 C.F.R. § 3.317 shall be 
considered service connected for purposes of all laws of the 
United States.  38 C.F.R. § 3.317(a)(5).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The Board notes that the Persian Gulf War provisions of 38 
U.S.C. § 1117 were recently amended, effective March 1, 2002.  
In pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
In addition, the new law extends the period in which the VA 
may determine that a presumption of service connection should 
be established for a disability occurring in Persian Gulf War 
veterans to September 30, 2011.  See Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103, 115 Stat. 
976 (2001); 66 Fed. Reg. 56,614-15. (Nov. 9, 2001) (to be 
codified at 38 C.F.R. § 3.317(a)(1)(i)).  

The Board acknowledges that the veteran has not been informed 
of the changes to the statute cited above.  However, in light 
of the fact that the amendments do not have a substantive 
impact on the resolution of this case, the Board will 
adjudicate the claims on the current record.

The veteran asserts that service connection is warranted for 
chronic fatigue and for swollen joints, to include as being 
due to undiagnosed illness.  The evidence in support of his 
claim includes service medical records that reflect that he 
related in February 1991 that he had neck, right shoulder and 
right knee pain from "bouncing around" when he was a 
passenger in a car.  An examination revealed full range of 
motion and a tender right trapezius.  On a report of medical 
history in April 1991, the veteran indicated that he had 
shoulder or elbow pain.  On the separation examination in 
April 1991, no pertinent findings were noted.  

Additional evidence supporting the veteran's claim includes 
his complaints of pain in various joints during a private 
examination in November 1998 and on VA examinations in July 
1991, February 1995, and September and October 2000.  In this 
regard, the Board observes that following the VA examination 
in February 1995, the pertinent impressions was pain in the 
wrists and hands, without cause found, a first degree 
separation of the left shoulder and compression deformities 
of C5 and C3.  

Similarly, the veteran complained of fatigue and of feeling 
drained during VA examinations in June 1995 and October 2000.  
In addition, he reported excessive daytime sleepiness on 
private evaluations in November 1998 and January 1999.  
Following the June 1995 VA general medical examination, the 
diagnosis was fatigue, no cause found as per this 
examination.  

The evidence against the veteran's claims consists of the 
findings and conclusions following recent VA examinations in 
September and October 2000.  Initially, the Board notes that 
the veteran has not argued that his chronic fatigue had its 
inception in service.  Thus, there is no basis on which a 
grant of service connection on a direct basis may be 
predicated.  With respect to the claim for service connection 
for chronic fatigue, the Board notes that the pertinent 
diagnosis on the September 2000 VA examination for 
infectious, immune and nutritional disabilities was chronic 
fatigue, by history, of unknown cause.  Thus, despite the 
veteran's complaints of fatigue, the fact remains that since 
it was diagnosed as being present by history only, it cannot 
be concluded that the disability is present.  

With respect to the claim for service connection for multiple 
swollen joints, the evidence against the veteran's claim 
consists primarily of the service medical records and the 
findings recorded on the most recent VA examination of the 
joints conducted in October 2000.  The Board acknowledges 
that the veteran had complaints involving his neck, right 
shoulder and right knee in February 1991.  However, there was 
no clinical indication of any joint abnormality (other than 
the low back, a disability for which service connection has 
been established) on the separation examination in April 
1991.  There is no clinical evidence on which to link any 
joint abnormality identified on the February 1995 VA 
examination to service.  Thus, the Board finds that service 
connection for any joint disability (other than the service-
connected low back disability) on a direct basis is not 
warranted.  

Service connection may also be granted for chronic fatigue 
under the provisions of 38 U.S.C.A. § 1117 as amended by 
Veterans Education and Benefits Act of 2001, Pub. L. No. 107-
103, 115 Stat. 976 (Dec. 27, 2001).  At the time of the VA 
examination in October 2000, the diagnosis was history of 
multiple joint pains, with no objective evidence of 
orthopedic pathology.  The examiner stated that the clinical 
evaluations of the hands, spine, knees, shoulders and elbows 
were normal.  He opined, based on a review of the claims 
folder, that there were no identified pathologies in the 
areas where the veteran was complaining of pain.  He added 
that there was no evidence of swelling, redness or tenderness 
of the joints.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  
Accordingly, the Board concludes that the medical findings on 
examination showing no current evidence of chronic fatigue or 
multiple swollen joints are of greater probative value than 
the veteran's allegations regarding the presence or onset of 
his claimed disabilities.  The Board finds, therefore, that 
the preponderance of the evidence is against the claims for 
service connection for chronic fatigue or swollen joints, to 
include as being due to undiagnosed illness.


ORDER

Service connection for chronic fatigue, to include as due to 
undiagnosed illness is denied.

Service connection for multiple swollen joints, to include as 
being due to undiagnosed illness is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

